UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 99-6126



KEVIN SMITH,

                                                Plaintiff - Appellant,

          versus


BOBBY RUTHERFORD; TERRELL CANNON, SR.; WAYNE
RICHARDSON; J. D. WESSINGER,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (CA-97-1201-23BD)


Submitted:     April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Smith, Appellant Pro Se. Andrew Frederick Lindemann, DAVID-
SON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Kevin Smith appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 1998) complaint.           Appellant’s case

was   referred   to   a   magistrate   judge   pursuant   to   28   U.S.C.   §

636(b)(1)(B) (1994).      The magistrate judge recommended that relief

be denied and advised Smith that failure to file timely objections

to this recommendation could waive appellate review of a district

court order based upon the recommendation.         Despite this warning,

Smith failed to object to the magistrate judge’s recommendation.

      The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.            See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see generally Thomas

v. Arn, 474 U.S. 140 (1985).      Smith has waived appellate review by

failing to file objections after receiving proper notice.            Insofar

as Smith appeals from the order denying his motion for a stay of

proceedings, we find that the court did not abuse its discretion.

Accordingly, we affirm the judgment of the district court. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       2